Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatituri et al. 20200126037 in view of RANGANATHAN et al.  20210301655
	As to claim 1, Tatituri discloses a method, comprising: 
	obtaining a data record comprising a plurality of line items (i.e. line items [0004] [0007]); 
	assigning each of the line items in the data record to a given cluster of similar line items to determine a line item neighborhood score for each line item based on a comparison of a given line item to other available line items in the assigned cluster ([0004] [0007]); 
	applying a plurality of features of the data record to a machine learning model  (i.e. machine learning model  [0004] [0007]) to determine a data record score for the data record based on a combination of the line item neighborhood scores for each line item in the data record ([0004] [0007]); 

	based on one or more of the line item neighborhood scores([0009]).
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig. 1). 
	Tatituri does not explicitly teach adjusting one or more parameters to address the one or more anomalies identified in the data record to produce a reconciled data record, and one or more predefined adjustment rules.
	RANGANATHAN teaches adjusting one or more parameters to address the one or more anomalies identified in the data record to produce a reconciled data record, and one or more predefined adjustment rules. ([0007]-[0009]).

Tatituri and RANGANATHAN are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “DETECTING ANOMALIES use machine learning”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Tatituri by the teaching of RANGANATHAN to include adjusting one or more parameters to address the one or more anomalies identified in the data record to produce a reconciled data record, and one or more predefined adjustment rules with the motivation to provide an improved method of automatic anomaly detection and correction of data as taught by RANGANATHAN ([0005]-[0006].

	As to claim 2, Tatituri as modified teaches a method of claim 1, wherein the step of applying the plurality of features of the data record to the machine learning model further comprises 
	using a plurality of trained quality metrics to determine the data record score (Tatituri [0009]). 

	As to claim 3, Tatituri as modified teaches a method of claim 1, wherein 
	the data record score for the data record indicates a likelihood that the data record will be approved (i.e. low risk. Acceptable range. Tatituri [0075]). 

	As to claim 4, Tatituri as modified teaches a method of claim 1, wherein 
	the data record score for the data record compares a quality of the data record in comparison to a plurality of similar historical data records, based on one or more predefined similarity criteria (Tatituri [0009]). 

	As to claim 5, Tatituri as modified teaches a method of claim 1, wherein 


	As to claim 6, Tatituri as modified teaches a method of claim 1, further comprising 
	providing a user with one or more predefined factors that contribute to the one or more of the data record score and the line item neighborhood score for each line item ([0009]). 

	As to claim 7, Tatituri as modified teaches a method of claim 1, wherein 
	the data record is an order quotation and wherein the one or more predefined adjustment rules maintain one or more of a total price and a total margin of the order quotation ([0009]). 

	As to claim 8, Tatituri as modified teaches a method of claim 7, wherein 
	the one or more line items having one or more parameters that are adjusted (RANGANATHAN [0007]-[0009]) are selected based on the respective line item (Tatituri [0009]) neighborhood score. (RANGANATHAN fig. 1)

As to claims 9-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153